EXHIBIT 10.79

DECEMBER 2014 AMENDMENT
TO THE
PEPSICO PENSION EQUALIZATION PLAN DOCUMENT
The PepsiCo Pension Equalization Plan (“PEP”) is hereby amended as follows,
effective as of January 1, 2014 unless otherwise provided herein:
I.
1.
The paragraph headed “Lump Sums” in the definition of Actuarial Equivalent in
Article II of the main plan document for the PEP 409A program is amended to read
as follows:

To determine the lump sum value of a Pension, a Pre-Retirement Spouse’s Pension
under Section 4.6, or a Pre-Retirement Domestic Partner’s Pension under Section
4.12, the lump sum equivalent factors currently applicable to lump sum
distributions under the Salaried Plan shall apply (disregarding transition
factors).
2.    Section 3.2 of the main plan document for the PEP 409A program is amended
to read as follows:


3.2    Service: A Participant’s entitlement to a Pension or, in the event the
Participant dies before commencing a benefit hereunder, either a Pre-Retirement
Spouse’s Pension for his Eligible Spouse or a Pre-Retirement Domestic Partner’s
Pension for his Eligible Domestic Partner, shall be determined under Article IV
based upon his period of Service. A Participant’s period of Service shall be
determined under Article III of Part B of the Salaried Plan, except that any
Salaried Plan provision which results in disregarding for certain purposes the
pre-transfer Service of certain inpats who transfer to the United States shall
not apply under this Plan before January 1, 2015, unless such earlier
application avoids duplication of benefits under the Salaried Plan. If a
Participant’s period of Service (as so determined) would extend beyond the
Participant’s Separation from Service date because of a leave of absence, the
Plan Administrator may provide for determining the Participant’s 409A Pension at
Separation from Service by projecting the benefit the Participant would have if
all such Service were taken into account under the Plan.
3.    Section 3.3 of the main plan document for the PEP 409A program is amended
to read as follows:
3.3    Credited Service: Subject to the next two sentences, the amount of a
Participant's Pension, Pre-Retirement Spouse's Pension or Pre-Retirement
Domestic Partner's Pension shall be based upon the Participant's period of
Credited Service, as determined under Article III of the Salaried Plan.



1

--------------------------------------------------------------------------------







(a) Inpats. Any provision in Section 3.5 of Part B of the Salaried Plan which
resulted in disregarding the pre-transfer Credited Service of certain inpats who
transferred to the United States shall not apply under this Plan in the case of
such inpats who transfer to the United States before October 1, 2014, unless
such earlier application avoids duplication of benefits under the Salaried Plan.
(b) Leaves of Absence. If a Participant’s period of Credited Service (as so
determined) would extend beyond the Participant’s Separation from Service date
because of a leave of absence, the Plan Administrator may provide for
determining the Participant’s 409A Pension at Separation from Service by
projecting the benefit the Participant would have if all such Service were taken
into account under the Plan.


II.
In the document for the PEP Pre-409A Program, the paragraph headed “Lump Sums”
in the definition of Actuarial Equivalent in Article II is amended to read as
follows:
To determine the lump sum value of a Pension, or a Pre-Retirement Spouse's
Pension under Section 4.6, the factors applicable for such purposes under the
Salaried Plan shall apply, except that when the term "PBGC Rate" is used in the
Salaried Plan in this context it shall mean "PBGC Rate" as defined in this Plan.
However, in determining a Pre-409A Pension, no change occurring on or after the
Effective Date in the basis for determining lump sums from that in effect as of
December 31, 2004 shall be taken into account to the extent that doing so would
result in a different lump sum (or prior to January 1, 2015, a larger lump sum),
but this sentence shall not apply for purposes of Section 5.1(b)(3), relating to
the “Limit on the Pre-409A Pension Benefit.”
III.
Corrections to the Plan document necessary to carry forth the above amendments,
including corrections to cross-references affected by these amendments, shall be
made as necessary.
[remainder of this page intentionally left blank]

2

--------------------------------------------------------------------------------





This amended and restated Plan is hereby adopted and approved, to be effective
as of January 1, 2014 (unless otherwise noted herein), this 16th day of
December, 2014.


 
 
 
 
PEPSICO, INC.
 
 
 
 
By:
/s/ Cynthia M. Trudell
 
 
Cynthia M. Trudell
 
 
Executive Vice President, Human Resources
and Chief Human Resources Officer











LAW DEPARTMENT APPROVAL:






By: /s/ Cynthia Nastanski
Cynthia Nastanski
Senior Vice President, Corporate Law and
Deputy Corporate Secretary





3